 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   William Louis Huff,                                 No. CV-19-00251-TUC-EJM
10                  Petitioner,                          ORDER
11   v.
12   Attorney General of the State of Arizona, et
     al.,
13
                    Respondents.
14
15          Petitioner William Louis Huff filed a pro se Petition for a Writ of Habeas Corpus

16   (“PWHC”) pursuant to 28 U.S.C. § 2254 on May 3, 2019. (Doc. 1). Petitioner raises four

17   grounds for relief. In Ground One, Petitioner asserts an Eighth Amendment violation
18   because the terms of his sentence agreed to during plea negotiations are not being respected

19   by the Arizona Board of Executive Clemency (“ABOEC”). In Ground Two, Petitioner

20   alleges he has not been able to ask questions about his sentence computation in violation

21   of his Fifth Amendment due process rights. In Ground Three, Petitioner argues that Arizona

22   Statutes enacted after his conviction and sentence changed the length of imprisonment, and

23   that because he has already served one third of his minimum sentence under the “old code”
24   and “copper time” rules, his sentence violates the ex post facto clause. In Ground Four,

25   Petitioner alleges his prison time computation sheet incorrectly states that he was charged

26   with first degree murder and sentenced to life imprisonment.

27          Respondents filed an Answer contending that the PWHC is an unauthorized

28   successive petition, that it is untimely, and that neither statutory nor equitable tolling apply
 1   to excuse the untimely petition. (Doc. 15). Respondents further argue that all of Petitioner’s
 2   claims are procedurally barred by lack of exhaustion or procedural default.
 3             Petitioner filed a Reply stating that he is not challenging his conviction or sentence,
 4   and is not challenging his 1985 parole revocation. (Doc. 16). Petitioner clarified that what
 5   he is challenging is his home arrest violation and related constitutional and civil rights
 6   violations.
 7             For the reasons discussed below, the Court will dismiss the § 2254 petition with
 8   leave to file an amended petition, and will stay this action so that Petitioner may exhaust
 9   his state court remedies.
10        I.   FACTUAL AND PROCEDURAL BACKGROUND
11         A. Plea and Sentencing
12             The following summary is taken from this Court’s Order in CV 15-035-FRZ-BGM
13   (Doc. 9 at 2):
14                    Because of the age of Petitioner’s criminal cases, records
                      concerning those cases are not readily available online. News
15                    accounts from 1967 reflect the following general background:
                      in 1967, when he was sixteen years old, Petitioner pleaded
16                    guilty to two murders: second degree murder in federal court,
                      Huff Gets Life in Prison for Girl’s Slaying, Arizona Republic,
17                    Oct. 17, 1967, at 25, and murder in Cochise County Superior
                      Court, Huff Gets 40-to Life in 2nd Slaying Case, Tucson Daily
18                    Citizen, Oct. 25, 1967, at 1. Petitioner was sentenced to life in
                      the federal case and to 40 years to life in the state case with the
19                    sentences to run concurrently. Id., see Huff v. Ryan, No. CV
                      11-0773-TUC-FRZ (BPV), 2012 WL 6804101, at *1 (D. Ariz.
20                    Sept. 12, 2012).
21
               Based on the Court’s review of the dockets in this case and Petitioner’s prior actions
22
     in this Court, the Court notes the following: In 1982 the Arizona Board of Pardons and
23
     Paroles paroled Petitioner from his state sentence to his federal sentence subject to lifetime
24
     state parole.1 In 1983 he was released to a halfway house, was subsequently charged with
25
     a parole violation and returned to federal prison, and then again released again to a halfway
26
     house in 1984. Petitioner’s state parole was revoked in 1985 and he was returned to federal
27
     11
       See Doc. 18 in CV 11-773-TUC-FRZ-BPV and Doc. 7 in CV 19-044-TUC-FRZ; see
28   Doc. 9 in CV 15-035-FRZ-BGM for a more detailed explanation of Petitioner’s federal
     and state parole history.

                                                     -2-
 1   custody. He was released to home arrest on January 4, 2016.2 On October 24, 2017
 2   Petitioner was released from federal custody; i.e., his federal sentence was discharged and
 3   he was transferred back to the Arizona Department of Corrections custody.3 On November
 4   26, 2018 a warrant was issued for Petitioner for a home arrest violation and he was
 5   reincarcerated in state prison. Petitioner’s home arrest was revoked by the ABOEC on
 6   January 9, 2019. Petitioner states that he was most recently denied parole again on
 7   September 18, 2019. (Doc. 18).
 8       B. State Court Proceedings
 9          In his PWHC, Petitioner states that he did not file a direct appeal to the Arizona
10   Court of Appeals and that “paperwork is in preparation.” (Doc. 1 at 2, 5). For each of his
11   four grounds for relief in the PWHC, Petitioner states that is currently preparing a Rule 32
12   and direct appeal.
13          Respondents state that Petitioner filed a petition for review with the Arizona Court
14   of Appeals on May 1, 2019. (Doc. 15 at 3; Ex. C). After Petitioner failed to file a copy of
15   the state court decision that he was seeking review of, the COA dismissed the action with
16   leave for Petitioner to seek post-conviction relief pursuant to Rule 32, Ariz. R. Crim. P. Id.
17   at Ex. F.
18          Respondents also state that Petitioner filed a Rule 32 Petition on June 20, 2019, but
19   that that the Cochise County Superior Court had not taken any action on it. (Doc. 15 at 2;
20   Ex. A). This Court reviewed the Cochise County Superior Court docket on March 26, 2020.
21   The docket shows that Petitioner’s Rule 32 was dismissed on November 6, 2019. On
22   February 24, 2020, Petitioner filed another Rule 32 petition and motion in the same action.
23   At the time of this Order, the Cochise County Superior Court had not issued any order as
24   to those pleadings. Accordingly, Petitioner’s state court proceedings are ongoing.
25       C. Federal Court Proceedings
26               i.   First Habeas Petition
27
     2
       See https://corrections.az.gov/public-resources/inmate-datasearch (search last
28   name “Huff,” first initial “W”) (last accessed March 30, 2020).
     3
       See http://www.bop.gov/inmateloc/ at Inmate 07338-116 (last visited March 30, 2020).

                                                 -3-
 1            On November 30, 2011, Petitioner filed a PWHC in this Court raising four grounds
 2   for relief. (Doc. 1 in CV 11-773-TUC-FRZ-BPV). In Ground One, Petitioner alleged that
 3   he was currently incarcerated due to the denial of due process in connection with revocation
 4   of parole granted in 1985.4 In Ground Two, he alleged that “Parole Board members”
 5   vindictively and in a retaliatory and racially discriminatory way extended his incarceration
 6   for pre-textual reasons. In Ground Three, Petitioner alleged that the ABOEC violated his
 7   Eighth Amendment right not to be subjected to cruel and unusual punishment by
 8   retroactively applying new criteria at parole hearings.5 In Ground Four, Petitioner alleged
 9   that the ABOEC violated the ex post facto clause by applying laws that were not in effect
10   at the time he was convicted and sentenced.6
11            The magistrate judge found that AEDPA’s one-year statute of limitations began to
12   run on the date on which the factual predicate of the claim could have been discovered
13   through the exercise of due diligence. (Doc. 18 at 4 in CV 11-773-TUC-FRZ-BPV). Thus,
14   because Petitioner’s claims were based on his 1985 parole revocation, the claims were
15   discoverable sometime in 1985. Id. at 6. However, because AEDPA did not go into effect
16   until April 24, 1996, Petitioner had one year from the Act’s enactment to file his habeas
17   petition—April 24, 1997. The Court found that Grounds One and Three were therefore
18   untimely. The Court further found that the remainder of Petitioner’s claims were based on
19   the ABOEC’s continued denial of parole and that these claims were also untimely because
20   the successive denials of parole which did not involve separate factual predicates did not
21   warrant separate statute of limitations calculations. Id. at 6–7. The Court further found that
22   neither statutory nor equitable tolling applied to excuse the untimeliness of the petition. Id.
23   at 8–9. The District Court ultimately adopted the magistrate judge’s report and
24   recommendation to dismiss the PWHC as untimely and dismissed the case with prejudice.
25             ii.   Second Habeas Petition
26            On January 26, 2015, Petitioner filed a Motion for Special Action, which the Court
27
     4
         This appears to be the same claim as Ground Two of the present petition.
28   5
         This appears to be the same claim as Ground One of the present petition.
     6
         This appears to be the same claim as Ground Three in the present petition.

                                                  -4-
 1   docketed as a PWHC. (Doc. 1 in CV 15-035-TUC-FRZ-BGM). Petitioner was granted
 2   leave to file an Amended Petition and asserted seven grounds for relief seeking
 3   commutation of his state sentence. (Doc. 10 in CV 15-035-TUC-FRZ-BGM). Petitioner
 4   then filed a response stating he was granted release to home arrest and that he wanted to
 5   dismiss the portion of his case seeking commutation. (Doc. 14 in CV 15-035-TUC-FRZ-
 6   BGM). The Court dismissed the First Amended Petition without prejudice and granted
 7   leave for Petitioner to file a Second Amended Petition to set forth any claims for which he
 8   was still seeking relief. (Doc. 15 in CV 15-035-TUC-FRZ-BGM). When Petitioner failed
 9   to file a second amended petition, the Court dismissed the case without prejudice. (Doc. 17
10   in CV 15-035-TUC-FRZ-BGM).
11           iii.   § 1983 Petition
12          On January 28, 2019 Petitioner filed a § 1983 civil rights action alleging three claims
13   for relief. (Doc. 1 in CV 19-044-TUC-FRZ). In Count One, Petitioner alleged that the
14   ABOEC violated his Eighth Amendment rights by using incorrect information on his
15   sentence computation sheet to extend his sentence beyond the term set by the trial court
16   and that his sentence was illegally changed to straight life. Petitioner also made arguments
17   regarding his eligibility for parole under the “copper time” rules. In Count Two Petitioner
18   alleged that he was charged with violating his home arrest condition that prohibited him
19   from having contact with persons under the age of 18. Petitioner claimed he had no
20   knowledge that visitors were coming and that if he had known, he would have explained
21   to his parole officer. Petitioner also alleged that he was subject to double punishment
22   because he had already spent 48 years in prison and 3 years on an ankle monitor. In Count
23   Three, Petitioner argued that because his case was high profile in Arizona, he could not
24   receive a fair parole hearing, and the ABOEC was vindictive and unlawfully keeping him
25   in prison.
26          The Court dismissed the § 1983 action for failure to state a claim because the
27   Arizona Department of Corrections was not a proper defendant, because Petitioner failed
28   to allege that defendant Charles Ryan had personally deprived Petitioner of his


                                                 -5-
 1   constitutional rights, because Petitioner did not connect any of his allegations to named
 2   Defendants Crabtree, Loew, Flores, or Settles, and because Petitioner’s claim for damages
 3   was barred by Heck v. Humphrey, 512 U.S. 477 (1994). (Doc. 7 in CV 19-044-TUC-FRZ).
 4   The Court further noted that habeas proceedings are the proper mechanism for a prisoner
 5   to challenge the legality or duration of his confinement, and that Petitioner must bring his
 6   claims in a § 2254 petition. The Court further cautioned that before it may grant habeas
 7   relief, a petitioner must first exhaust his remedies in state court, and that if Petitioner did
 8   not exhaust his state remedies, his petition would be subject to dismissal.
 9           iv.   The Instant Petition
10          Petitioner filed his PWHC on May 3, 2019. (Doc. 1). He states that is not
11   challenging his judgment of conviction, but is challenging questionable decisions by the
12   parole board. Petitioner’s main argument appears to be that he was wrongly charged with
13   a home arrest violation and reincarcerated, and that the ABOEC is biased against him and
14   refuses to grant him parole.7 Petitioner requests that the Court grant modification of his
15   sentence to a lesser sentence.
16          In his Reply, Petitioner further clarifies that what he is challenging is his home arrest
17   violation and related constitutional and civil rights violations. (Doc. 16; see also Doc. 12).
18   Petitioner explains that his home arrest was revoked because he did not have prior
19   authorization or permission from his parole officer to have contact with a minor under age
20   18. However, Petitioner argues that his conditions of supervision state that he cannot have
21   contact with minors without a parent or legal guardian present “and/OR” prior
22   authorization or permission. (Doc. 12-1 at 6). In this instance, the minor’s parents and
23   Petitioner’s fiancé were all present and Petitioner was not left alone with the minor. Thus,
24   Petitioner argues that he did not actually violate his release conditions. Petitioner further
25   alleges that the ABOEC wrongly applied statutes that were not in effect at the time of his
26   original conviction and sentence, that the ABOEC allowed a convicted felon with
27   7
       The Court notes that Petitioner appears to be confusing parole eligibility with an
     entitlement to parole. While under the old “Copper time” rules prisoners became parole-
28   eligible after serving one third of their minimum sentence, there is no entitlement to parole
     after serving a certain number of years.

                                                  -6-
 1   questionable credibility to testify against him, and that an Arizona Department of
 2   Corrections representative erroneously testified that Petitioner was convicted of prison
 3   homicide in 1979. (Doc. 16 at 4–5).
 4   II.    DISCUSSION
 5      A. Jurisdiction
 6          As an initial matter, the Court must consider whether the present petition is a second
 7   or successive petition.
 8                 [A] federal habeas petition is second or successive if the facts
                   underlying the claim occurred by the time of the initial petition,
 9                 and if the petition challenges the same state court judgment as
                   the initial petition. Stating the second criterion in the converse,
10                 a petition is not second or successive if it is based on an
                   intervening state court judgment—e.g., a new sentencing
11                 determination—notwithstanding that the same claim
                   challenging a conviction (or even the new sentence) could have
12                 been brought in the first petition. Nor is a petition second or
                   successive if the factual predicate for the claim accrued only
13                 after the time of the initial petition.
14
     Brown v. Muniz, 889 F.3d 661, 667 (9th Cir. 2018), cert. denied sub nom. Brown v. Hatton,
15
     139 S. Ct. 841 (2019) (internal quotations and citations omitted). A federal habeas petition
16
     is “successive” if the claim in the petition was or could have been previously adjudicated
17
     on the merits in the prior petition and the reasserted claim was not previously dismissed
18
     without prejudice to allow for its proper exhaustion in state court. Cooper v. Calderon, 274
19
     F.3d 1270, 1272–73 (9th Cir. 2001).
20
            A second or successive federal habeas corpus petition may not be filed in the district
21
     court unless previously authorized by the appropriate federal court of appeals. See 28
22
     U.S.C. 2244(b)(3)(A); Magwood v. Patterson, 561 U.S. 320, 331 (2010). If a petitioner
23
     does not first obtain the court of appeals’ authorization, the district court lacks jurisdiction
24
     to consider the second or successive petition. See United States v. Washington, 653 F.3d
25
     1057, 1065 (9th Cir. 2011); Burton v. Stewart, 549 U.S. 147, 152–53 (2007).
26
            Here, although Petitioner’s pleadings are not a model of clarity, the essence of what
27
     Petitioner is trying to argue is that he was wrongly charged with a home arrest violation in
28
     November 2018 and that the ABOEC wrongfully revoked his home arrest in January 2019.

                                                  -7-
 1   Thus, these claims were not (and could not have been) raised in Petitioner’s prior habeas
 2   petitions filed in 2011 and 2015. See Brown, 889 F.3d at 672 (“a factual predicate accrues
 3   at the time the constitutional claim ripens—i.e., when the constitutional violation occurs”);
 4   United States v. Buenrostro, 638 F.3d 720, 725 (9th Cir. 2011) (“A prisoner whose
 5   conviction and sentence were tested long ago may still file petitions relating to denial of
 6   parole, revocation of a suspended sentence, and the like because such claims were not ripe
 7   for adjudication at the conclusion of the prisoner’s first federal habeas proceeding.”); Hill
 8   v. State of Alaska, 297 F.3d 895, 899 (9th Cir. 2002) (habeas petition challenging
 9   calculation of mandatory parole release date was not successive or second petition so that
10   petitioner was not required to request permission from the Court of Appeals to file such
11   petition; such parole-related claim could not have been included in other petitions
12   challenging his conviction and sentence and district court never ruled on merits of parole-
13   related claims in previous petitions); see also Crouch v. Norris, 251 F.3d 720, 725 (8th Cir.
14   2001) (denying petitioner’s application for permission to file a successive petition as
15   unnecessary where petition challenging denial of parole did not raise “a claim challenging
16   his conviction or sentence that was or could have been raised in his earlier petition” and
17   was not otherwise an abuse of the writ and was therefore not “second or successive” for
18   purposes of § 2244(b)); Magwood, 561 U.S. at 324 (habeas petition not second or
19   successive where petitioner was challenging new judgment for the first time). Accordingly,
20   the Court finds that the instant petition is not an unauthorized second or successive petition,
21   and the Court has proper jurisdiction over it.8
22       B. Timeliness
23          The Court must consider also whether Petitioner’s PWHC is barred by the statute
24   of limitation. See White v. Klizkie, 281 F.3d 920, 921–22 (9th Cir. 2002). The writ of habeas
25   corpus affords relief to persons in custody pursuant to the judgment of a state court in
26   8
       However, to the extent that Petitioner’s claims in Grounds One through Four reassert
     claims that he already raised in his 2011 habeas petition and were dismissed by the Court
27   with prejudice, the present PWHC is an improper second/successive petition. And, because
     Petitioner has failed to obtain authorization from the Ninth Circuit to file a
28   second/successive petition, this Court does not have jurisdiction over the claims in Grounds
     One through Four under 28 U.S.C. § 2244(b)(3)(A).

                                                  -8-
 1   violation of the Constitution, laws, or treaties of the United States. 28 U.S.C. §§ 2241(c)(3),
 2   2254(a). Petitions for habeas corpus are governed by the Antiterrorism and Effective Death
 3   Penalty Act of 1996 (“AEDPA”). 28 U.S.C. § 2244. The AEDPA mandates that a one-year
 4   statute of limitations applies to applications for a writ of habeas corpus by a person in state
 5   custody. 28 U.S.C. § 2244(d)(1). Section 2244(d)(1) provides that the limitations period
 6   shall run from the latest of:
 7                 (A) the date on which the judgment became final by the
                   conclusion of direct review or the expiration of the time for
 8                 seeking such review;
 9                 (B) the date on which the impediment to filing an application
                   created by State action in violation of the Constitution or laws
10                 of the United States is removed, if the applicant was prevented
                   from filing by such State action;
11
                   (C) the date on which the constitutional right asserted was
12                 initially recognized by the Supreme Court, if the right has been
                   newly recognized by the Supreme Court and made
13                 retroactively applicable to cases on collateral review; or
14                 (D) the date on which the factual predicate of the claim or
                   claims presented could have been discovered through the
15                 exercise of due diligence.
16
     28 U.S.C. § 2244(d)(1); Shannon v. Newland, 410 F.3d 1083 (9th Cir. 2005).
17
            Here, Petitioner’s claims concern a home arrest violation and the revocation of his
18
     home arrest. The date on which the factual predicate of Petitioner’s home arrest violation
19
     was discovered was either on November 25, 2018 (the date that probation officers visited
20
     Petitioner and discovered the minor in the home) or November 26, 2018 (the date that the
21
     arrest warrant issued). The date on which Petitioner’s home arrest was revoked by the
22
     ABOEC was January 9, 2019. Pursuant to 28 U.S.C. § 2244(d)(1)(D), the statute of
23
     limitations would expire one year from each of these incidents, thus making Petitioner’s
24
     May 3, 2019 PWHC timely.9 See Gilardi v. Ryan, No. CV-17-00609-TUC-RM-BPV, 2018
25
     9
       However, to the extent that the PWHC raises any claims in Grounds One through Four
26   that were not already raised in the 2011 petition, the claims are untimely under 28 U.S.C.
     § 2244(d)(1). In Ground One, Petitioner alleges that the terms of his sentence agreed to in
27   his plea are not being respected by the ABOEC. In Ground Two, Petitioner alleges that his
     Fifth Amendment due process rights have been violated because he has been prevented
28   from asking questions about his sentence computation. In Ground Three, Petitioner argues
     that his sentence violates the ex post facto clause because he has already served 1/3 of the

                                                  -9-
 1   WL 4112109, at *6 (D. Ariz. Aug. 29, 2018), report and recommendation adopted, 2018
 2   WL 6696877 (D. Ariz. Dec. 20, 2018) (“the statutory timeline for any claims arising from
 3   the revocation of probation would begin to run when the judgment that revoked the
 4   petitioner’s probation became final.” (internal quotations and citation omitted)).
 5      C. Exhaustion
 6          Ordinarily, a district court may not grant a petition for a writ of habeas corpus filed
 7   by a petitioner in state custody unless the petitioner has exhausted available state court
 8   remedies. 28 U.S.C. § 2254(b)(1). The exhaustion inquiry focuses on the availability of
 9   state remedies at the time the petition for writ of habeas corpus is filed in federal court.
10   O’Sullivan v. Boerckel, 526 U.S. 838 (1999). Exhaustion of state remedies requires a
11   petitioner in state custody to fairly present his federal claims to the highest state court,
12   either on direct appeal or through state collateral proceedings, in order to give the highest
13   state court “the opportunity to pass upon and correct alleged violations of its prisoners’
14   federal rights.” Duncan v. Henry, 513 U.S. 364, 365 (1995); see also Sanders v. Ryder, 342
15   F.3d 991, 1000 (9th Cir. 2003), cert. denied, 541 U.S. 956 (2004).
16          In Arizona, unless a prisoner has been sentenced to death, the “highest court”
17   requirement is satisfied if the petitioner has presented his federal claims to the Arizona
18   minimum required under “copper time” rules. In Ground Four, Petitioner alleges tampering
     and altering of evidence because his computation sheet shows that his sentence was
19   changed from second degree murder to life imprisonment for first degree murder. The
     factual predicate for each of these claims occurred well before the present PWHC was filed
20   in May 2019, thus making the claims untimely.
             The Court notes that in some circumstances statutory or equitable tolling may be
21   applied to toll the statute of limitations. The one-year limitation period under AEDPA is
     statutorily tolled during the time in “which a properly filed application for State post-
22   conviction or other collateral review with respect to the pertinent judgment or claim is
     pending.” 28 U.S.C. § 2244(d)(2); see also Lott v. Mueller, 304 F.3d 918, 921 (9th Cir.
23   2002). In certain limited circumstances, AEDPA’s one-year filing deadline may be
     equitably tolled. Holland v. Florida, 130 S. Ct. 2549, 2560 (2010). A petitioner is entitled
24   to equitable tolling if he can demonstrate “‘(1) that he has been pursuing his rights
     diligently and (2) that some extraordinary circumstances stood in his way’” to prevent him
25   from timely filing a petition. Holland, 130 S. Ct. at 2562 (quoting Pace, 544 U.S. at 418).
     An extraordinary circumstance is one that is “beyond a prisoner’s control [that] make[s] it
26   impossible to file a petition on time.” Miles v. Prunty, 187 F.3d 1104, 1107 (9th Cir. 1999)
     (citations omitted). The Court finds that neither statutory nor equitable tolling apply to the
27   claims in Grounds One through Four. The Court declines to undertake any further analysis
     here because, as explained in this Order, the essence of Petitioner’s claims concern the
28   home arrest violation and revocation of his home arrest, not the claims set forth in Grounds
     One through Four.

                                                 - 10 -
 1   Court of Appeals either on direct appeal or in a petition for post-conviction relief. Crowell
 2   v. Knowles, 483 F. Supp. 2d 925 (D. Ariz. 2007).
 3          A federal court may not “adjudicate mixed petitions for habeas corpus, that is,
 4   petitions containing both exhausted and unexhausted claims.” Rhines v. Weber, 544 U.S.
 5   269, 273 (2005) (citing Rose v. Lundy, 455 U.S. 509, 518–519 (1982)). In Rhines, however,
 6   the Supreme Court held that “a federal district court has discretion to stay [a] mixed petition
 7   to allow the petitioner to present his unexhausted claims to the state court in the first
 8   instance, and then to return to federal court for review of his perfected petition.” Id. at 271–
 9   72; see also Mena v. Long, 813 F.3d 907, 912 (9th Cir. 2016) (holding that district court
10   has the discretion to stay and hold in abeyance fully unexhausted petitions under Rhines).
11   This discretion is to be exercised under “limited circumstances,” because “routinely
12   granting stays would undermine the [Antiterrorism and Effective Death Penalty Act of
13   1996 (“AEDPA”)] goals of encouraging finality and streamlining federal habeas
14   proceedings.” Blake v. Baker, 745 F.3d 977, 981–82 (9th Cir. 2014); see also Yong v. I.N.S.,
15   208 F.3d 1116, 1119 (9th Cir. 2000) (“It is true that a trial court has the inherent authority
16   to control its own docket and calendar . . . At the same time, habeas proceedings implicate
17   special considerations that place unique limits on a district court’s authority to stay a case
18   in the interests of judicial economy . . . Consequently, although a short stay may be
19   appropriate in a habeas case . . . we have never authorized, in the interests of judicial
20   economy, an indefinite, potentially lengthy stay in a habeas case.”).
21          Section 2254 proceedings are governed by AEDPA, which imposes a one-year
22   statute of limitations for the filing of a federal habeas petition. While that limitations period
23   is tolled “during the pendency of a ‘properly filed application for State post-conviction or
24   other collateral review,’ [28 U.S.C.] § 2244(d)(2), the filing of a petition for habeas corpus
25   in federal court does not toll the statute of limitations.” Rhines, 544 U.S. at 274–75. A stay
26   under Rhines “eliminates entirely any [AEDPA statute of] limitations issue with regard to
27   the originally unexhausted claims, as the claims remain pending in federal court[.]” King
28   v. Ryan, 564 F.3d 1133, 1140 (9th Cir. 2009).


                                                  - 11 -
 1          Here, Petitioner’s PCR proceedings are ongoing in state court. While neither
 2   Petitioner nor Respondents have provided this Court with any of the recent filings from the
 3   Cochise County Superior Court proceedings, the claims in Petitioner’s habeas petition may
 4   relate to the pending state petition and thus the habeas claims are not yet exhausted.
 5          To avoid having to later seek leave from the Ninth Circuit to file a second or
 6   successive habeas corpus case as to his pending state claims, Petitioner could voluntarily
 7   dismiss or seek to voluntarily dismiss his current habeas corpus case without prejudice by
 8   following the procedures set forth in Rule 41(a) of the Federal Rules of Civil Procedure. If
 9   he did so, he could file a new habeas corpus case that includes all of the claims he wants
10   to raise, including claims from his pending PCR proceedings. However, although the one-
11   year statute of limitations for filing a habeas corpus case is tolled during the pendency of a
12   properly filed application for state post-conviction relief and a properly filed petition for
13   review of the denial of Rule 32 relief, the one-year statute of limitations is not tolled for
14   the period during the pendency of an improperly filed Rule 32 proceeding or an improperly
15   filed petition for review. Thus, if Petitioner chose to voluntarily dismiss this habeas action
16   and later file a new habeas corpus case, statute of limitations issues could potentially
17   prevent Petitioner from timely filing a new habeas corpus petition.10
18          Therefore, the Court finds that it is appropriate to stay this matter until the
19   completion of Petitioner’s state PCR proceedings. While Rhines instructs that “the district
20   court’s discretion in structuring the stay is limited by the timeliness concerns reflected in
21
     10
        See Mitchell, 791 F.3d at 1172 n.5 (“It is, of course, possible that in some cases a
22   petitioner could successfully return to federal court after he exhausts his claims, even
     without a stay. For example, a petitioner whose petition is dismissed under Lundy could
23   have time remaining on the AEDPA statute of limitations; that period is tolled during the
     pendency of ‘a properly filed application for State post-conviction or other collateral
24   review.’ 28 U.S.C. § 2244(d)(2) (emphasis added). Thus, he might exhaust his remaining
     claims and file a second habeas petition, all within the statute of limitations. But, because
25   a petition may be deemed not ‘properly’ filed after years of litigation, see, e.g., Evans v.
     Chavis, 546 U.S. 189, 200, 126 S. Ct. 846, 163 L.Ed.2d 684 (2006), it is generally
26   impossible for a petitioner to know in advance whether he will be successful in bringing
     his dismissed claims back to federal court. . . . Because of this ex ante danger that the
27   petitioner will not be granted the benefit of statutory tolling for some unforeseen reason,
     the denial of a motion to stay and abey a habeas petition should be treated as presumptively
28   dispositive of unexhausted claims.”).


                                                 - 12 -
 1   AEDPA” and that a “petition should not be stayed indefinitely[,]” Petitioner is currently
 2   actively pursuing relief in state court; thus, the stay will be limited in time. 544 U.S. at 277.
 3      D. Conclusion
 4          In sum, the Court finds that the instant petition is not technically an unauthorized
 5   second or successive petition because Petitioner is not actually challenging his original
 6   conviction or sentence. Nor is Petitioner challenging any of the parole revocation
 7   proceedings that occurred prior to his home arrest revocation and that either were brought
 8   or could have been brought in his previous habeas petitions. What Petitioner is challenging
 9   is his home arrest violation that occurred in 2018 and the ABOEC decision to revoke his
10   home arrest in 2019. Petitioner makes this clear in his “In Depth Reply.” However,
11   Petitioner’s pleadings are not a model of clarity, and the four grounds of relief that he lists
12   in his § 2254 petition are not actually tied to the home arrest violation. Thus, the Court
13   finds that it is in the interests of justice to allow Petitioner to file a new § 2254 petition that
14   sets forth his claims for relief specifically as they relate to his home arrest violation and
15   revocation.
16          The Court further notes that Petitioner still has Rule 32 proceedings pending in state
17   court. The Court does not have copies of Petitioner’s most recent Rule 32 petition and
18   motion and thus it is not clear what claims Petitioner is asserting to the trial court. Because
19   these proceedings are still ongoing, Petitioner’s claims are unexhausted. As the Court
20   previously cautioned Petitioner, before the Court may grant habeas relief to a state prisoner,
21   the prisoner must exhaust remedies available in the state courts. 28 U.S.C. § 2254(b)(1);
22   O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999). If Petitioner has not exhausted his claims
23   in state court before filing a new § 2254 petition, his petition will be subject to dismissal.
24   28 U.S.C. § 2254(b)(2); see Gutierrez v. Griggs, 695 F.2d 1195, 1197 (9th Cir. 1983).
25          Thus, because Petitioner still has proceedings pending in Cochise County Superior
26   Court, this Court lacks jurisdiction to determine Petitioner’s unexhausted claims. The
27   Court recognizes that Petitioner is attempting to assert habeas claims regarding his home
28   arrest violation and revocation. But Petitioner must first properly exhaust those claims in


                                                   - 13 -
 1   state court. Accordingly, the Court will dismiss the PWHC without prejudice so that
 2   Petitioner may exhaust his claims in state court. The Court will also grant a limited-in-time
 3   stay until Petitioner’s state PCR proceedings are complete. Petitioner may then file an
 4   amended PWHC to assert his claims regarding the home arrest violation and revocation.
 5             If Petitioner files an amended petition, he must use the court-approved form, set
 6   forth each claim in a separate ground, and specifically allege in each ground the particular
 7   federal constitutional right allegedly violated, with supporting facts. For example, if
 8   Petitioner claims his due process rights are violated, he must also include the federal rights
 9   violated, such as the Fifth and Fourteenth Amendments of the United States Constitution.
10   The amended petition must be retyped or rewritten in its entirety on the court approved
11   form and may not incorporate any part of the original Petition by reference. Any amended
12   petition submitted by Petitioner should be clearly designated as such on the face of the
13   document. An amended petition supersedes the original petition. Ferdik v. Bonzelet, 963
14   F.2d 1258, 1262 (9th Cir. 1992); Hal Roach Studios v. Richard Feiner & Co., Inc., 896
15   F.2d 1542, 1546 (9th Cir. 1990). After amendment, the original pleading is treated as
16   nonexistent. Ferdik, 963 F.2d at 1262.
17             The Court expresses no opinion as to the merits of Petitioner’s claims.
18   III.      CONCLUSION
19             Accordingly, based on the foregoing, IT IS HEREBY ORDERED as follows:
20          1. The PWHC is dismissed without prejudice, and with leave to amend, so that
21             Petitioner may exhaust his state court remedies. (Doc. 1).
22          2. This matter is hereby stayed until Petitioner’s state court proceedings are complete.
23          3. Petitioner must diligently pursue his state remedies.
24          4. Within 30 days of the date of this Order, Respondents must inform the Court of the
25             status of Petitioner’s proceeding in state court. Every 90 days after the filing of the
26             initial status report, Respondents must file a report regarding the status of the state
27             court proceedings.
28          5. Petitioner must file a notice with this Court within 30 days after the final disposition


                                                    - 14 -
 1      of his state court proceedings.
 2   6. Petitioner shall have 60 days after filing the notice that his state court proceedings
 3      have concluded to file an amended PWHC.
 4   7. The Court grants Petitioner leave to file a new § 2254 petition specifically asserting
 5      grounds for relief that are related to his 2018 home arrest violation and 2019 home
 6      arrest revocation.
 7   8. The Clerk of Court must mail Petitioner the current court-approved form for filing
 8      a “Petition Pursuant to 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in
 9      State Custody (Non-Death Penalty).”
10   9. Respondents must file an Amended Answer within 40 days after Petitioner files his
11      amended petition, including copies of the state court documents for Petitioner’s
12      proceedings in Cochise County Superior Court and the Arizona Court of Appeals.
13      Respondents must not file a dispositive motion in place of an answer but may file
14      an answer limited to relevant affirmative defenses, including but not limited to,
15      statute of limitations, procedural bar, or non-retroactivity. Failure to set forth an
16      affirmative defense in an answer may be treated as a waiver of the defense. Day v.
17      McDonough, 547 U.S. 198, 209–11 (2006).
18   10. Petitioner may file a reply within 30 days from the date of service of the amended
19      answer.
20   11. Petitioner’s Motions (Docs. 12, 17, 18, 19, and 20) are denied.
21   12. If Petitioner fails to timely comply with every provision of this Order, the Court
22      may dismiss this action without further notice. See Ferdik v. Bonzelet, 963 F.2d
23      1258, 1260–61 (9th Cir. 1992).
24      Dated this 6th day of April, 2020.
25
26
27
28


                                             - 15 -
                   Instructions for Filing a Petition Under 28 U.S.C. ' 2254
                  for a Writ of Habeas Corpus by a Person in State Custody
                in the United States District Court for the District of Arizona

1. Who May Use This Form. To use this form, you must be a person who is currently serving a
sentence under a judgment against you in a state court. You are asking for relief from the
conviction or the sentence on the grounds that your conviction or sentence violates the United
States Constitution or other federal law. You also may use this form to challenge a state judgment
that imposed a sentence to be served in the future, but you must fill in the name of the state where
the judgment was entered. If you want to challenge a federal conviction or sentence, you should
file a motion under 28 U.S.C. § 2255 to vacate sentence in the federal court that entered the
judgment. This form should not be used in death penalty cases. If you were sentenced to
death, you are entitled to the assistance of counsel and you should request the appointment of
counsel.

2. The Form. Local Rule of Civil Procedure (LRCiv) 3.5(a) provides that habeas corpus
petitions must be filed on the court-approved form. The form must be typed or neatly
handwritten. All questions must be answered clearly and concisely in the appropriate space on
the form. If needed, you may attach additional pages. The form, however, must be completely
filled in to the extent applicable. You do not need to cite law. If you want to file a brief or
arguments, you must attach a separate memorandum.

3. Your Signature. You must tell the truth and sign the form. If you make a false statement of a
material fact, you may be prosecuted for perjury.

4. The Filing Fee. The filing fee for this action is $5.00. If you are unable to pay the filing fee,
you may request permission to proceed in forma pauperis by completing and signing the
Application to Proceed In Forma Pauperis provided with the petition form. You must have an
official at the prison or jail complete the certificate at the bottom of the application form. If the
amount of money in your account exceeds $25.00, you must pay the $5.00 filing fee. LRCiv
3.5(b).

5. Original and Judge’s Copy. You must send an original plus one copy of your petition and of
any other document submitted to the Court. You must send one additional copy to the Court if
you wish to have a file-stamped copy of the document returned to you. All copies must be
identical to the original. Copies may be legibly handwritten. This section does not apply to
inmates housed at an Arizona Department of Corrections facility that participates in
electronic filing.

6. Where to File. You should file your petition in the division where you were convicted.
See LRCiv 5.1(b). If you are challenging a judgment of conviction entered in Maricopa, Pinal,
Yuma, La Paz, or Gila County, file your petition in the Phoenix Division. If you are challenging a
judgment of conviction entered in Apache, Navajo, Coconino, Mohave, or Yavapai County, file
your petition in the Prescott Division. If you are challenging a judgment of conviction entered in
Pima, Cochise, Santa Cruz, Graham, or Greenlee County, file your petition in the Tucson Division.
See LRCiv 5.1(b) and 77.1(a).
Revised 3/15/16                                  1
       Mail the original and one copy of your petition with the $5.00 filing fee or the
application to proceed in forma pauperis to:

       Phoenix & Prescott Divisions:             OR           Tucson Division:
       U.S. District Court Clerk                              U.S. District Court Clerk
       U.S. Courthouse, Suite 130                             U.S. Courthouse, Suite 1500
       401 West Washington Street, SPC 10                     405 West Congress Street
       Phoenix, Arizona 85003-2119                            Tucson, Arizona 85701-5010

7. Change of Address. You must immediately notify the Court and respondents in writing of
any change in your mailing address. Failure to notify the Court of any change in your mailing
address may result in the dismissal of your case.

8. Certificate of Service. You must provide the respondents with a copy of any document you
submit to the Court (except the initial petition and application to proceed in forma pauperis).
Each original document (except the initial petition and application to proceed in forma pauperis)
must include a certificate of service on the last page of the document stating the date a copy of the
document was mailed to the respondents and the address to which it was mailed. Fed. R. Civ. P.
5(a), (d). Any document received by the Court that does not include a certificate of service may
be stricken. This section does not apply to inmates housed at an Arizona Department of
Corrections facility that participates in electronic filing.
        A certificate of service should be in the following form:

       I hereby certify that a copy of the foregoing document was mailed
       this                                            (month, day, year) to:
       Name:
       Address:
                      Attorney for Respondent(s)

       (Signature)

9. Amended Petition. If you need to change any of the information in the initial petition, you
must file an amended petition. The amended petition must be written on the court-approved
petition for writ of habeas corpus form. You may amend your pleading once without leave
(permission) of Court within 21 days after serving it or within 21 days after any respondent has
filed an answer, whichever is earlier. See Fed. R. Civ. P. 15(a). Thereafter, you must file a
motion for leave to amend and lodge (submit) a proposed amended petition. LRCiv 15.1. An
amended petition may not incorporate by reference any part of your prior petition. LRCiv
15.1(a)(2). Any grounds not included in the amended petition are considered dismissed.


10. Exhibits. If available, you should attach a copy of all state and federal court written
decisions regarding the conviction you are challenging. Do not submit any other exhibits with
the petition. Instead, you should paraphrase the relevant information in the petition. The
respondents are obligated to provide relevant portions of the record.

                                                 2
        Any exhibits you attach should be individually labeled (e.g. “Exhibit 1,” “Exhibit 2,” etc.)
and attached at the end of your petition. Exhibits should not be placed in the middle of your
petition.

11. Letters and Motions. It is generally inappropriate to write a letter to any judge or the staff of
any judge. The only appropriate way to communicate with the Court is by filing a written
pleading or motion.

12. Warnings.

       a. Judgment Entered by a Single Court. You may challenge the judgment entered by
       only one court. Multiple counts which resulted in a judgment by the same court may be
       challenged in the same petition. If you wish to challenge judgments entered by more than
       one court, however, you must file separate petitions for each judgment.

       b. Grounds for Relief. You must raise all grounds for relief that relate to this conviction
       or sentence. Any grounds not raised in this petition will likely be barred from being raised
       in any subsequent federal action.

       c. Exhaustion. In order to proceed in federal court, you ordinarily must exhaust the
       remedies available to you in the state courts as to each claim on which you request action
       by the federal court. If you did not fairly present each of your grounds to the Arizona
       Court of Appeals, your petition may be dismissed. If you did not present one or more of
       your grounds to the Arizona Court of Appeals, explain why you did not.


                                          FINAL NOTE

        You should follow these instructions carefully. Failure to do so may result in your
petition being stricken or dismissed by the Court. All questions must be answered concisely in
the proper space on the form. If you need more space, you may attach additional pages. But the
form must be completely filled in to the extent applicable. If you attach additional pages, be sure
to identify which section of the petition is being continued and number all pages.




                                                 3
___________________________________________
Name and Prisoner/Booking Number

___________________________________________
Place of Confinement

___________________________________________
Mailing Address

___________________________________________
City, State, Zip Code

(Failure to notify the Court of your change of address may result in dismissal of this action.)



                                   IN THE UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF ARIZONA

_________________________________________ ,
(Full Name of Petitioner)                                         )
                                                                  )
                            Petitioner,
                                                                      CASE NO. __________________________________
v.                                                                               (To be supplied by the Clerk)

__________________________________________ ,
(Name of the Director of the Department of
Corrections, Jailor or authorized person having custody                    PETITION UNDER 28 U.S.C. § 2254
of Petitioner),                                                           FOR A WRIT OF HABEAS CORPUS
                                                                          BY A PERSON IN STATE CUSTODY
                     Respondent,                                              (NON-DEATH PENALTY)
                     and
The Attorney General of the State of                          ,
                                                                  )
                            Additional Respondent.


                                                          PETITION

1. (a) Name and location of court that entered the judgment of conviction you are challenging:



     (b) Criminal docket or case number:

2. Date of judgment of conviction:

3. In this case, were you convicted on more than one count or crime?                   Yes G      No G

Revised 3/15/16                                                       1                                      530
4. Identify all counts and crimes for which you were convicted and sentenced in this case:




5. Length of sentence for each count or crime for which you were convicted in this case:




6. (a) What was your plea?
       Not guilty                                  G
       Guilty                                      G
       Nolo contendere (no contest)                G

   (b) If you entered a guilty plea to one count or charge, and a not guilty plea to another count or charge, give
   details:




   (c) If you went to trial, what kind of trial did you have? (Check one) Jury G Judge only G

7. Did you testify at the trial?          Yes G             No G

8. Did you file a direct appeal to the Arizona Court of Appeals from the judgment of conviction?
   Yes G      No G

   If yes, answer the following:

   (a) Date you filed:

   (b) Docket or case number:

   (c) Result:

   (d) Date of result:

   (e) Grounds raised:




   Attach, if available, a copy of any brief filed on your behalf and a copy of the decision by the court.


                                                                    2
9. Did you appeal to the Arizona Supreme Court? Yes G                        No G

   If yes, answer the following:

   (a) Date you filed:

   (b) Docket or case number:

   (c) Result:

   (d) Date of result:

   (e) Grounds raised:




   Attach, if available, a copy of any brief filed on your behalf and a copy of the decision by the court.

10. Did you file a petition for certiorari in the United States Supreme Court?                 Yes G         No G

   If yes, answer the following:

   (a) Date you filed:

   (b) Docket or case number:

   (c) Result:

   (d) Date of result:

   (e) Grounds raised:




   Attach, if available, a copy of any brief filed on your behalf and a copy of the decision by the court.

11. Other than the direct appeals listed above, have you filed any other petitions, applications or motions
concerning this judgment of conviction in any state court? Yes G      No G

   If yes, answer the following:




                                                                3
(a) First Petition.

   (1) Date you filed:

   (2) Name of court:

   (3) Nature of the proceeding (Rule 32, special action or habeas corpus):

   (4) Docket or case number:

   (5) Result:

   (6) Date of result:

   (7) Grounds raised:




   Attach, if available, a copy of any brief filed on your behalf and a copy of the decision by the court.

(b) Second Petition.

   (1) Date you filed:

   (2) Name of court:

   (3) Nature of the proceeding (Rule 32, special action or habeas corpus):

   (4) Docket or case number:

   (5) Result:

   (6) Date of result:

   (7) Grounds raised:




   Attach, if available, a copy of any brief filed on your behalf and a copy of the decision by the court.




                                                           4
   (c) Third Petition.

      (1) Date you filed:

      (2) Name of court:

      (3) Nature of the proceeding (Rule 32, special action or habeas corpus):

      (4) Docket or case number:

      (5) Result:

      (6) Date of result:

      (7) Grounds raised:




      Attach, if available, a copy of any brief filed on your behalf and a copy of the decision by the court.

   (d) Did you appeal the action taken on your petition, application, or motion to the:
                            Arizona Court of Appeals:                     Arizona Supreme Court:

      (1) First petition:       Yes G             No G                               Yes G             No G

      (2) Second petition: Yes G                  No G                               Yes G             No G

      (3) Third petition        Yes G             No G                               Yes G             No G

   (e) If you did not appeal to the Arizona Court of Appeals, explain why you did not:




12. For this petition, state every ground on which you claim that you are being held in violation of the
Constitution, laws, or treaties of the United States. Attach additional pages if you have more than four
grounds. State the facts supporting each ground.

   CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
   state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set
   forth all the grounds in this petition, you may be barred from presenting additional grounds at a later date.

                                                              5
GROUND ONE:




  (a) Supporting FACTS (Do not argue or cite law. Just state the specific facts that support your claim.):




  (b) Did you present the issue raised in Ground One to the Arizona Court of Appeals? Yes G            No G

  (c) If yes, did you present the issue in a:
               Direct appeal          G
               First petition         G
               Second petition        G
               Third petition         G

  (d) If you did not present the issue in Ground One to the Arizona Court of Appeals, explain why:




  (e) Did you present the issue raised in Ground One to the Arizona Supreme Court? Yes G               No G

                                                     6
GROUND TWO:




  (a) Supporting FACTS (Do not argue or cite law. Just state the specific facts that support your claim.):




  (b) Did you present the issue raised in Ground Two to the Arizona Court of Appeals? Yes G            No G

  (c) If yes, did you present the issue in a:
               Direct appeal          G
               First petition         G
               Second petition        G
               Third petition         G

  (d) If you did not present the issue in Ground Two to the Arizona Court of Appeals, explain why:




  (e) Did you present the issue raised in Ground Two to the Arizona Supreme Court? Yes G               No G

                                                     7
GROUND THREE:




  (a) Supporting FACTS (Do not argue or cite law. Just state the specific facts that support your claim.):




  (b) Did you present the issue raised in Ground Three to the Arizona Court of Appeals? Yes G          No G

  (c) If yes, did you present the issue in a:
               Direct appeal          G
               First petition         G
               Second petition        G
               Third petition         G

  (d) If you did not present the issue in Ground Three to the Arizona Court of Appeals, explain why:




  (e) Did you present the issue raised in Ground Three to the Arizona Supreme Court? Yes G             No G

                                                     8
GROUND FOUR:




  (a) Supporting FACTS (Do not argue or cite law. Just state the specific facts that support your claim.):




  (b) Did you present the issue raised in Ground Four to the Arizona Court of Appeals? Yes G           No G

  (c) If yes, did you present the issue in a:
               Direct appeal          G
               First petition         G
               Second petition        G
               Third petition         G

  (d) If you did not present the issue in Ground Four to the Arizona Court of Appeals, explain why:




  (e) Did you present the issue raised in Ground Four to the Arizona Supreme Court? Yes G              No G

                                                     9
Please answer these additional questions about this petition:

13. Have you previously filed any type of petition, application or motion in a federal court regarding the
conviction that you challenge in this petition?  Yes G          No G

   If yes, give the date of filing, the name and location of the court, the docket or case number, the type of
proceeding, the issues raised, the date of the court’s decision, and the result for each petition, application, or
motion filed. Attach a copy of any court opinion or order, if available:




14. Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or
federal, as to the judgment you are challenging? Yes G         No G

   If yes, give the date of filing, the name and location of the court, the docket or case number, the type of
proceeding, and the issues raised:




15. Do you have any future sentence to serve after you complete the sentence imposed by the judgment you are
challenging? Yes G           No G

   If yes, answer the following:

   (a) Name and location of the court that imposed the sentence to be served in the future:




   (b) Date that the other sentence was imposed:

   (c) Length of the other sentence:

   (d) Have you filed, or do you plan to file, any petition challenging the judgment or sentence to be served in
   the future?      Yes G          No G



                                                       10
16. TIMELINESS OF PETITION: If your judgment of conviction became final more than one year ago, you must
explain why the one-year statute of limitations in 28 U.S.C. ' 2244(d) does not bar your petition.*




   *Section 2244(d) provides in part that:
      (1) A 1-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
      custody pursuant to the judgment of a State court. The limitation period shall run from the latest of-
              (A) the date on which the judgment became final by the conclusion of direct review or the
              expiration of the time for seeking such review;
              (B) the date on which the impediment to filing an application created by State action in violation
              of the Constitution or laws of the United States is removed, if the applicant was prevented from
              filing by such State action;
              (C) the date on which the constitutional right asserted was initially recognized by the Supreme
              Court, if the right has been newly recognized by the Supreme Court and made retroactively
              applicable to cases on collateral review; or
              (D) the date on which the factual predicate of the claim or claims presented could have been
              discovered through the exercise of due diligence.
      (2) The time during which a properly filed application for State post-conviction or other collateral review
      with respect to the pertinent judgment or claim is pending shall not be counted toward any period of
      limitation under this subsection.

17. Petitioner asks that the Court grant the following relief:



or any other relief to which Petitioner may be entitled. (Money damages are not available in habeas corpus
cases.)


   I declare under penalty of perjury that the foregoing is true and correct and that this Petition for Writ of Habeas
Corpus was placed in the prison mailing system on                                                  (month, day, year).

__________________________________
Signature of Petitioner


___________________________________                    ______________________________
Signature of attorney, if any                                         Date

                                                         11
